OPINION — AG — ** MONOPOLY — CONSPIRACY ** THIS OPINION DEALS WITH A LETTER TO THE A.G. OFFICE: RELATING TO REFUSAL OF THE 'REX BAKING COMPANY' AND THE 'GENERAL BAKING COMPANY', ALL FOREIGN CORPORATIONS, TO SELL BREAD TO THE IGA FOOD MARKET AS THEY HAD FORMERLY DONE, BY REASON OF ALLEGED FACT THAT SAID MARKET SINCE AUGUST 1949 HAD BEEN SELLING BREAD BAKED BY ANOTHER COMPANY AT .14 CENTS A LOAF. IN YOUR LETTER YOU EFFECT ASSERT SAID REFUSAL (TO SELL BREAD) WAS PREDICATED UPON A CONSPIRACY OR COMBINATION IN RESTRAINT OF TRADE ENTERED INTO BY AND BETWEEN THEM. (RESTRAIN OF TRADE, MONOPOLIES, CRIMINAL PRICE) CITE: 79 O.S. 1 [79-1], 79 O.S. 3 [79-3], 79 O.S. 21 [79-21], ARTICLE V, SECTION 44 (FRED HANSEN)